780 N.W.2d 291 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joshua Wray WILLIAMS, Defendant-Appellant.
Docket No. 140100. COA No. 278247.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the application for leave to appeal the October 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.